DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

           BOCA VIEW CONDOMINIUM ASSOCIATION, INC., and
                 POINTE MANAGEMENT GROUP, INC.,
                           Appellants,

                                       v.

                       LOURENCO OLIVEIRA FARIA,
                              Appellee.

                                 No. 4D17-1934

                                  [May 3, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm Beach
County; Edward A. Garrison, Judge; L.T. Case No. 2015CA011150.

   Allen M. Levine, Daniel L. Wallach and JoAnn Burnett of Becker & Poliakoff,
P.A., Fort Lauderdale, for appellant.

   Andrew M. Schwartz of Andrew M. Schwartz, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.




                                        1